﻿I would like to congratulate
His Excellency, the Foreign Minister of Saint Lucia,
upon his assumption of the Presidency of the General
Assembly, and wish him much success.
Until just one month ago, every person in this hall
and every Member of this Organization joined us in the
hope that the Middle East peace process might finally
be back on track, and that a resolution of the Israeli-
Palestinian conflict might be on the horizon. The
establishment of a new Palestinian Government
promised an end to terror and a new beginning.
This glimmer of hope was darkened on 19 August
by the extremists who blew up a bus full of Jewish
families on their way home from prayers at the Western
Wall, the holiest site in the Jewish religion. Twenty-
three people, young and old, mothers and babies in
their cradles, were slaughtered in that attack. That
attack was carried out by Hamas, a terrorist
organization, which, under the road map, should have
been dismantled by the Palestinian Authority. Failure
to dismantle Hamas and other extremist organizations
has brought our diplomatic efforts to a standstill.
Rather than acting to fulfil its obligation, the
Palestinian Authority has chosen the route of inaction,
and complicity in terror.
We cannot allow this to continue. We must restore
hope that we can build a better future for our children.
The infrastructure of terror must be dismantled so that
we can put our peace efforts back on track. There is no
time other than now. There is no other way.
For many years it was thought that terrorism in
the Middle East was Israel’s problem, not the world’s.
Today, the world knows otherwise. Today, it is not only
Israel that mourns the loss of its loved ones, including
women and children and babies, at the hands of the
terrorists. Sadly, we have been joined by peoples from
across the globe — from Mombassa to Casablanca and
from Moscow to Bali. Even the United Nations, which
for so many has been a symbol of peace and goodwill,
is not immune.
28
 
Gathered here today in New York, just two short
years after 11 September, the community of nations
knows that those who seek to advance their political
agendas through killing innocents are ready to strike at
anyone or anything that represents the values of
freedom and human life.
Terrorism has declared war on us all. Israel has
often stood alone in this battle. A country that has
suffered more than any other from terrorism, we have
always understood the danger it poses to democracy
and freedom everywhere, even when others refused to
see this, and condemned us for our actions. We have
always understood that terrorism, no matter what cause it
claims to serve, seeks only to destroy, rather than to build.
There can be no neutrality in the war against
terrorism and there can be no immunity for those who
engage in it. Abstaining is not an option. This is not a
war of choice. Terrorism will not be eliminated until
the world unites against it. Our only choice is to win.
Every member of the international community must
take concrete and proactive measures to cut off all
channels of financial, moral and political support to
this common enemy.
States Members of this institution that sponsor
terrorists and give them shelter are accomplices in the
acts of terror themselves. They must be held
accountable for their crimes. It is no coincidence that
States that sponsor terrorism, like Iran and Syria, are
also striving to acquire weapons of mass destruction.
Their hostility to freedom and the rule of law puts the
very future of humanity in jeopardy.
I know that many in this place see Yasser Arafat
as the symbol of the Palestinian struggle. Tragically,
for his people and for ours, he is one of the world’s
icons of terror. In the 10 years since Arafat made a
commitment to Israel and the world that he would no
longer use terror, 1,126 Israelis have been killed and
thousands wounded in 19,000 separate Palestinian
terrorist attacks. In relative numbers, this would be the
same as 11,000 French or 56,000 Americans dying
from terrorism in the same period of time.
This carnage must stop. Its impact on both
societies is devastating. Yasser Arafat bears direct
responsibility for this terrible suffering. He has led his
people along the path of terror — from hijackings to
suicide bombings — for more than 30 years, always
preferring Israeli pain over Palestinian gain. He has
been — and he remains — the greatest obstacle to
peace between our peoples. For as long as he controls
the levers of power, no moderate leadership can
emerge. To vote for Arafat, like we saw in this
Assembly just last week, is to vote against the
Palestinian people. When Arafat wins, terrorism wins,
and we all lose. Instead of rallying around Arafat, the
international community must rally around the genuine
interests of the Palestinian people. They must do so
now, before he leads them even further down the path
of terror and destruction.
When a responsible and empowered Palestinian
leadership finally emerges — a leadership ready to join
the war on terror — it will find us a willing partner for
peace. Israel is committed to the vision for Middle East
peace laid out by United States President George Bush
on 24 June 2002. Israel will not compromise on the
safety of its citizens, but we will go the extra mile, as
we have proven before, to bring peace and security to
both our peoples.
We are ready to work with the Palestinians and
with the international community to make this vision a
reality. For this to happen, the Palestinian leadership
must take the moral and strategic decision to abandon
terrorism once and for all, and make peacemaking
possible. They must guide their people to build their
own society, rather than seek to destroy ours. They,
too, must understand that it is not poverty that breeds
terror but terror that breeds poverty.
We cannot stop only at dismantling the
infrastructure of terror. We must also build an
infrastructure of peace. It is up to political and moral
leaders everywhere to foster an environment which
rejects extremism and empowers the peacemakers. This
is particularly so in the Arab and Muslim world, where
incitement against Israel closes hearts and minds to the
possibility of peace.
Leaders must guide their people away from the
culture of hate, and replace it with a culture of
tolerance. Concrete expressions of cooperation and
exchange must be built in media and government,
education, science and business, to reinforce the
message of tolerance and acceptance.
For the sake of our collective future, voices of
moderation must be heard. For the sake of our
collective future, Israel and the Arab nations must learn
to live together side by side, to overcome our conflicts
just as the nations of Europe have learned to overcome
theirs. Israel is living among its Arab neighbours. We
29
 
believe in a common future of peace and prosperity
with them. My many meetings with Arab leaders over
the last few days have encouraged me to believe that
together we can make our region a better place.
This culture of peace must permeate not only the
borders of the Middle East, it must permeate the walls
of the United Nations as well. In the past, the United
Nations has shown us that it can play a positive role.
This Assembly was key to the founding of the State of
Israel, 55 years ago. Security Council resolutions 242
(1967) and 338 (1973) are our guideposts to
negotiations and peace.
To play such a constructive role in the future, the
United Nations must reform. It must move away from
the partisan hostility that has taken over its Middle East
agenda. For more than three decades, this Assembly
has passed every year a litany of resolutions designed
to discredit Israel, challenge its interests, and promote
the will of its greatest enemies.
In my hand I am holding a collection of the
decisions of the fifty-seventh General Assembly on the
Middle East — 175 pages filled not with hope, but with
the negative agendas of the past. No other country has
suffered such unjustified attack and consistent
discrimination within the United Nations system. The
time has come to end this campaign of diplomatic
incitement. For the sake of Israelis and Palestinians —
for the sake of the United Nations and peace itself — I
call on this body to rise above the tired politics of
yesterday, and adopt a new, courageous agenda for
tomorrow.
I call on the General Assembly to abandon the
automatic adoption of anti-Israel resolutions and to
find ways of making itself relevant once again to the
interests of the people it claims to serve. I call on this
Assembly to fulfil its historic mission and help
promote what unites us, not what divides us.
On the morning of 1 February of this year, Israel
lost its first astronaut in the Space Shuttle Columbia
disaster — a skilled and courageous pilot whom I knew
personally, a child of Holocaust survivors, a national
hero. Colonel Ilan Ramon embodied the spirit of our
nation. He was a man of courage and action, dedicated
to the well-being of his people. Just as he sought to
contribute to the advancement of his fellow man, he
met his death, together with colleagues from the United
States and India, on a scientific mission in the name of
humanity as a whole.
Israel’s place in such endeavours of international
cooperation and accomplishment is no coincidence. In
the 55 years since the State of Israel was established,
recognized and welcomed into the family of nations,
our achievements in the fields of science and
technology, the arts and literature and agriculture and
medicine have come to rank with the best in the world.
Our international cooperation programme is celebrated
in over a hundred countries around the globe, sharing
skills, experience and knowledge for the benefit of
millions of people. We extend this hand of friendship
to all the nations of the world. We welcome our
improving relations with Europe, just as we remain
committed to promoting closer ties with the nations of
Africa, Asia and the Americas.
The Zionist vision of Israel’s founders was to
bring into the world a State in our ancient homeland to
serve as a haven from persecution for our people, a
place where the Jewish people could fulfil its right to
self-determination in the modern era and a bastion of
democracy and opportunity for all its citizens. Our
founders also made a promise not just to the people of
Israel, but also to the people of the Middle East as a
whole — to pursue peace and to work for the common
advancement of our region.
I know personally the profound meaning of this
historic undertaking. I came to Israel as a young
refugee from Tunisia. I serve as one of hundreds of
thousands of immigrants to whom Israel has granted
promise and protection, freedom and opportunity,
through the values and institutions of democracy.
I stand here today to reaffirm, before the nations
of the world, the commitment of my country to peace.
Peace for the people of Israel is both a moral and
historic imperative. “Shalom” — the word for peace in
Hebrew — is central to our language and our heritage.
It is how we say “hello” and it is how we say
“goodbye”. It is a name we give to our children. It is
my own family name.
It was our prophet Isaiah, who brought this
message of peace to the world centuries ago, when he
said: “And they shall beat their swords into
ploughshares and their spears into pruning hooks.
Nation shall not lift up sword against Nation, neither
shall they learn war any more”.
Israel’s historic record is clear. Whenever a true
partner for peace has emerged, he has been met with
Israel’s extended hand. This was true when President
30
 
Anwar Sadat of Egypt came to Jerusalem in 1977 and it
was true when King Hussein of Jordan signed the
Peace Treaty with us in 1994. The same is true today.
Israel stands ready to complete the circle of peace with
all its neighbours — real peace, not just peace for the
headlines, but peace which brings an end to violence
and hostility and positive change for the citizens of our
region.
From this great rostrum — a rostrum shared by
all humanity — I call on the leaders of Syria and
Lebanon, of Iran and of the Palestinian people to
abandon once and for all their hostility towards us and
to join us in building a better future for our children.
This evening, I shall return to Jerusalem, the
eternal capital of the Jewish people, to join with them
in celebrating Rosh Hashanah, the Jewish New Year.
According to our tradition, this is a time when God
determines the fate of each and every individual for the
coming year. These are days of reflection and prayer.
May all our prayers for peace and for life be answered,
and may the actions and deeds of all the States and
peoples represented here in this Hall bring to mankind
peace and all the blessings that life can offer.




